Citation Nr: 0942880	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scar residuals of a 
head trauma.

2.  Entitlement to service connection for residuals of a head 
trauma other than scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1980.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision that denied service connection for memory loss and 
depression due to head trauma.  The Veteran timely appealed.

In June 2005, the Veteran testified during a hearing at the 
RO before a former Veterans Law Judge.  In December 2006, the 
Board remanded the matters for additional development.

In January 2008, the Board duly notified the Veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the June 2005 Board hearing and that he had the 
right to another Board hearing.  In May 2008, the Veteran 
withdrew his prior request for a Board hearing, in writing.

In an August 2008 decision, the Board denied service 
connection for residuals of a head trauma.

The Veteran appealed the August 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2009 Joint Motion for Vacatur and Remand, the 
parties moved to vacate the Board decision and remand the 
case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

Consistent with the Veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issues on the title page.
  
The issue of service connection for residuals of a head 
trauma other than scars is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence supports a link between current scars on the 
Veteran's scalp and the head trauma the Veteran sustained in 
service.


CONCLUSION OF LAW

Scar residuals of a head trauma were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted for 
scar residuals of a head trauma in service.

As a preliminary matter, the Board notes that a "line of 
duty" determination had not been rendered at the time of the 
in-service altercation in May 1980.  Records simply reflect 
that the Veteran was off-duty.  In February 2003, an 
administrative decision concluded that any injuries sustained 
in the May 1980 accident were due to willful misconduct.  In 
its December 2006 remand, the Board found that the regulatory 
definition of "willful misconduct" had not been met.  Thus, 
the Veteran's entitlement to service connection for any 
residuals of the injuries sustained in the May 1980 accident 
is to be decided on the merits.

Service treatment records reflect that the Veteran was 
hospitalized in May 1980 with lacerations to his scalp, 
following a physical assault.  The Veteran reported receiving 
blows to the head with an axe handle.  The hospital admission 
diagnosis at the time was laceration about the head with loss 
of consciousness and bowel incontinence.  Hospital discharge 
diagnoses were multiple skull lacerations, left mid-leg 
laceration, concussion, and acute alcoholic intoxication.

The claims file contains copies of photographs, date stamped 
June 1980 on reverse sides, showing injuries and bandages to 
the Veteran's head.

The Veteran underwent a VA examination in May 2002.  The 
Veteran reported that he was assaulted by other military 
personnel and beat over the head with an axe handle in 1980.  
He reported multiple large scalp lacerations and hospital 
treatment in Japan.  The Veteran reported that the scar sites 
on the scalp were non-tender, but that on occasion small 
sores or open areas would develop and become crusted.

Examination of the scalp revealed several residual scars that 
are generally in a similar distribution to those seen in the 
photographs.  The examiner noted that the actual size of the 
scars was difficult to ascertain because of the Veteran's 
hair; approximate measures were recorded.  

In June 2005, the Veteran testified that when he attempted to 
retrieve his stereo equipment from an apartment in May 1980, 
he was pulled inside the apartment and was pounded on the 
head with an axe handle.  He was able to escape, severely 
bleeding, and was taken to a hospital.  The Veteran also 
testified that the assailants were court-marshaled.  In this 
case, the Veteran is competent to testify on factual matters 
of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Here, the competent evidence of record reflects that the 
Veteran experienced head trauma and scalp lacerations during 
service.  The May 2002 examiner suggested a link between 
current scar residuals and photographs of the in-service 
injuries.  While the scarring did not appear to be 
particularly symptomatic, this applies to its evaluation, and 
not to whether it is related to service.  

Considering the nature of the injuries, the Veteran's lay 
statements, and the May 2002 examination report; and 
resolving doubt in the Veteran's favor, the Board finds that 
the Veteran's current scar residuals on his scalp are the 
result of disease or injury incurred in service.  See 
Hodges v. West, 13 Vet. App. 287, as amended (2000).




ORDER

Service connection for scarring from head trauma is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Recent treatment records, dated in March 2009, reflect that 
the Veteran was admitted to a hospital with an episode of 
confusion; his presentation was consistent with seizure.  It 
was pointed out that this could be secondary to withdrawal 
from medication, including morphine, Ativan and alcohol or 
could be primary seizure due to history of head trauma.  
 
Under these circumstances, an examination is needed to 
determine whether the seizures are due to head trauma in 
service or other factors.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether he has seizures or 
chronic disability exhibited by seizures.  
For any disability exhibited by seizures, 
the examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is otherwise related to 
service-to specifically include the in-
service head trauma in May 1980, as 
reported by the Veteran and noted in 
service treatment records.  If the 
examiner feels it is necessary, 
neurological observation at a hospital 
adequate to study the nature of the 
seizures may be ordered, pursuant to the 
provisions of 38 C.F.R. § 4.121 (2009).  

The examiner should reconcile any opinion 
with the service treatment records; 
Social Security records dated in January 
2001; the March 2001 opinion by 
Dr. Eastham; the May 2002 and January 
2007 VA examination reports; and the 
March 2009 private medical report, 
reflecting various Axis I diagnoses and 
opinion.  The examiner should provide a 
rationale for any opinion offered.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


